Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 10/20/21, wherein:
Claims 1-5, 9-17 are currently pending;
Claims 1-5, 9-15, 17 overcome the prior art of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,052,780.   Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1-5, 9-15 and 17 of the copending and claims 1-6 of the US Patent No. 11,052,780 show e.g. “A vehicle dispatching system that accepts a dispatch request from a user; selects an autonomous vehicle matching with the dispatch request from among a plurality of autonomous vehicles, and dispatches a selected autonomous vehicle to the user, wherein the plurality of autonomous vehicles include a plurality of battery mounted vehicles having an in-vehicle battery capable of being charged externally as an energy source; each of the plurality of battery-mounted vehicles performs charging at a charging station when a charging level of the in vehicle battery decreases; and the vehicle dispatching system include a processor executing programs stored in memory, as a charging planning unit that changes an upper limit charging level of the in-vehicle battery when charging at the charging station according to a time slot, wherein the plurality of battery mounted vehicles include electric vehicles having the in vehicle battery as an only energy source and plug-in hybrid vehicles having the in-vehicle battery and an energy source other than the in-vehicle battery; and wherein the management server is programed to further act as a dispatching planning unit that dispatches an electric vehicle preferentially to a short distance user, and dispatches a plug-in hybrid vehicle to a long-distance user, in a time slot that is predicted to have a large proportion of short-distance users, when ride distance information is included in the dispatch request”.  Although claims 1-6 of US Patent No. US 11,052,780 have additional features.  However, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify or to omit the additional elements of claims 1-5, 9-15 and 17 of the copending application to arrive at the claims 1-6 of the US Patent No. US 11,052,780 because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664